Case: 2:19-cv-00056-WOB-CJS Doc #: 44 Filed: 11/26/19 Page: 1 of 2 - Page ID#: 764



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF KENTUCKY
                       NORTHERN DIVISION AT COVINGTON


 CIVIL ACTION NO. 2:19-00056 (WOB-CJS)


 NICHOLAS SANDMANN                                            PLAINTIFF


 VS.                                 ORDER


 NBCUNIVERSAL MEDIA, LLC                                      DEFENDANT


        This matter is before the Court on the motion of defendant

 NBCUniversal Media (“NBC”) to strike certain paragraphs from the

 First Amended Complaint on the ground that they are immaterial(Doc.

 28).

        These paragraphs allege Nathan Phillips - one of the sources

 used by defendant - was untrustworthy and defendant negligently

 used his statements in its publications and broadcasts.

        Although the challenged paragraphs are somewhat prolix, the

 Court finds that they are relevant. The credibility of Mr. Phillips

 is relevant to the issue of defendant’s alleged negligence.

        Therefore, the Court having reviewed this matter, and being

 advised,

        IT IS ORDERED that the motion to strike (Doc. 28) be, and it

 is hereby, DENIED.
Case: 2:19-cv-00056-WOB-CJS Doc #: 44 Filed: 11/26/19 Page: 2 of 2 - Page ID#: 765



       This 26th day of November 2019.




                                        2
